Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered April 15, 2004, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
“The defendant’s valid and unrestricted waiver of his right to appeal precludes appellate review of his claim that the sentence *797was excessive” (People v Clancy, 24 AD3d 686 [2005]; see People v Lopez, 6 NY3d 248 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Jones, 21 AD3d 968 [2005], lv denied 6 NY3d 754 [2005]).
In any event, “[s]ince defendant received the minimum sentence permitted by law, this Court has no authority to reduce it as a matter of discretion in the interest of justice” (People v Utsey, 22 AD3d 268 [2005]; see CPL 470.20 [6]; People v Thompson, 60 NY2d 513 [1983]; People v Muller, 294 AD2d 602 [2002]). Schmidt, J.P., Adams, Santucci and Skelos, JJ., concur.